Citation Nr: 0717707	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-24 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954.  He died in September 2003.  The appellant is 
the veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February and March 2004 rating decisions.

In May 2007, the appellant representative formally submitted 
a motion to the Board requesting a hearing before a Veterans 
Law Judge.  To expedite the process, the Board will not 
needlessly delay this appeal by granting the motion in a 
separate document, and then remand the case with the 
appropriate instructions for VA personnel.  Rather, this 
Remand will serve to grant the appellant's motion for a 
hearing, as well as provide the necessary instructions to VA 
personnel to arrange for its scheduling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter in May 2007, the appellant indicated that she 
wished to be scheduled for either a travel board hearing or 
for a video conference hearing at the New Orleans, Louisiana 
RO, whichever may be accomplished soonest.  This should be 
done.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for either a 
Travel Board hearing before a Veterans 
Law Judge at the RO or a video conference 
hearing, whichever may be accomplished 
soonest.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




